SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 21, 2010 TRI-VALLEY CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-31852 94-1585250 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 4550 California Avenue, Suite 600 Bakersfield, California 93309 (Address of principal executive office) Issuer's telephone number:(661) 864-0500 Section 1Registrant’s Business and Operations Item 1.01Entry into a Material Definitive Agreement On December 21, 2010, Tri-Valley Corporation entered into a definitive agreement with Columbia River Carbonates for the sale of its Admiral Calder calcium carbonate quarry located on Prince of Wales Island in Alaska.The total purchase price was $2.5 million, structured in an all-cash transaction.The sales agreement contained standard terms and conditions, including representations and warranties from Tri-Valley, that are common in the mining industry.The attached press release describes the sale. Section 2Financial Information Item 2.01Completion of Disposition of Assets On December 23, 2010, Tri-Valley completed the sale of its Admiral Calder calcium carbonate quarry, located on Prince of Wales Island in Alaska, to Columbia River Carbonates.The transaction is described in Item 1.01 of this Report on Form 8-K and in the attached press release. Section 9Financial Statements and Exhibits (d)Exhibits Exhibit 99.1Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRI-VALLEY CORPORATION Date:December 23, 2010 /s/Maston N. Cunningham Maston N. Cunningham, President and Chief Executive Officer
